UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4037
ERIK RENE FLORES-RAMIREZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-216)

                      Submitted: June 20, 2002

                       Decided: July 1, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                 UNITED STATES v. FLORES-RAMIREZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Erik Rene Flores-Ramirez pled guilty to being an illegal alien in
the United States in the possession of a firearm in violation of 18
U.S.C.A. §§ 922(g)(5), 924(a)(2) (West 2000). He appeals from his
57-month sentence. We affirm.

   The probation officer recommended that Flores-Ramirez’s sentence
be enhanced because the possession of the firearm was in connection
with a drug trafficking offense. At sentencing, Flores-Ramirez
objected to this recommendation and presented evidence to the con-
trary. The sentencing judge found Defendant’s evidence to be incredi-
ble. The district court’s assessment of the credibility of witnesses
generally is not reviewable on appeal. United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989). We find no clear error in the district
court’s factual determination that Flores-Ramirez’s possession of the
firearm was in connection with a drug trafficking offense. See United
States v. Uwaeme, 975 F.2d 1016, 1018 (4th Cir. 1992) (providing
standard). Accordingly, we affirm Flores-Ramirez’s sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED